DETAILED ACTION
	This action is a response to the communication received on 2/4/2021. Examiner acknowledges the amendment to claim 2.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,010,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 8, and 15, the closest prior art is US 2005/0119674 (Gingras). While Gingras discloses a gastric restriction device (full document). Of note are figures 25(a), 25(b), 27, and 28. As shown in figure 27, the skirt (160) has a left, right, top, and bottom edge. The top edge (side beside 131) has a first indentation in a center of the top edge, and the bottom edge (unmarked opposite top edge) has the second indentation located in a center of the bottom edge. The skirt of Gingras lacks the narrow surface located between the first and second indentation and the broad surface formed from the left edge connecting the right 
Claims 2-7, 9-14, and 16-20 are dependent on allowable matter from claims 1, 8, and 15 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791